Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, and 10-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (2015/0336264).
 	Regarding claim 1, Berger discloses a robot comprising: a shoulder (10); an arm (14) connected to the shoulder; an imaging device (124) that is connected to the shoulder via a support; an image receiver (526, 528) that receives a captured image captured by the imaging device; and a robot controller (462, 464) that controls the arm based on the captured image, wherein the imaging device includes two sets of stereo cameras having different depths of field (note multiple pairs of stereo cameras 162 in par. 34).
	Regarding claim 2, Berger discloses the imaging device includes a first stereo camera and a second stereo camera, and the depth of field of the first stereo camera is farther than the depth of field of the second stereo camera (note wide fields of view and narrow fields of view in par. 34).

	Regarding claim 4, Berger discloses the second stereo camera is disposed inside a circle whose diameter is the distance between the two cameras constituting the first stereo camera on a plane when the plane is viewed in the plan view from the crossing point of the optical axes of the first stereo camera, and the first stereo camera is disposed on the edge of the circle (see the illustration in Fig. 5G).
	Regarding claim 5, Berger discloses the first stereo camera and the second stereo camera are connected by a single plate member (see Fig. 5J).
	Regarding claim 6, Berger discloses the plate member is configured to rotate around an axis that is parallel to a straight line connecting two cameras constituting the first stereo camera (note elements 174 in Fig. 5i).
	Regarding claim 7, Berger discloses two cameras constituting the first stereo camera or the second stereo camera are connected to two of the image receiver respectively (Note the multiple camera pairs as described in par. 34 inherently include respective ones of image receivers (USB 526)).
	Regarding claim 8, Berger discloses two cameras constituting the first stereo camera or the second stereo camera are connected to one of the image receiver (note par. 34 and USB interfaces 526 and 528 in Fig. 11A).
	Regarding claims 10-17, see similar rejections as set forth above.

	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (2015/0336264).
  Regarding claims 9 and 18, Berger does not disclose the image receiver combines the captured images captured by the two cameras constituting the first stereo camera or the second stereo camera into one image aligned on the left and right to receive the captured images.  However, Berger does teach that the stereo images captured by the stereo cameras (162) can be combined to form wide fields of view.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the captured images into one image aligned on the left and right to form a wide field of view.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422